Citation Nr: 0419134	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-14 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 29, 1996, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston 
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was diagnosed with major depression in October 
1995.  A June 1996 rating decision denied service connection 
for major depression.  In support of the veteran's claim for 
an earlier effective date, the veteran's representative 
asserts that the major depression symptomatology was not 
distinguishable or separated from the veteran's PTSD 
symptomatology, and therefore PTSD should be deemed as 
included in the 1995 diagnosis.  In light of the fact that 
this appeal deals solely with the grant of service connection 
for PTSD, this line of argument is best pursued via a claim 
that the June 1996 rating decision contained clear and 
unmistakable error (CUE).  Therefore, this decision will 
address only the issue of the effective date for the grant of 
service connection for PTSD.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD as of March 29, 
1996.  This is the date on which the veteran was diagnosed 
with PTSD.

2.  The veteran filed his claim for service connection for 
PTSD on November 20, 1995.  As of November 20, 1995, the only 
medical evidence of record of an acquired psychiatric 
disorder was the veteran's diagnosis as major depression, 
recurrent, with psychotic features.

3.  There is no medical evidence of a diagnosis of PTSD prior 
to March 29, 1996.

4.  The effective date of the grant of service connection for 
PTSD is fixed in accordance with applicable law and 
regulation.


CONCLUSION OF LAW

The requirements for an effective date earlier than March 29, 
1996, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

There is no record in the claim file of the veteran having 
been provided the notice required by the VCAA.  Further, 
because the veteran's claim for an earlier effective date 
does not flow from the rating decision which awarded him 
service connection for PTSD, the Board may not deem his claim 
to involve a so called downstream issue.  Thus, this state of 
affairs normally would mandate a remand to the RO to cure 
this procedural deficiency.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The General 
Counsel 8-2003 (December 2, 2003); Huston v. Principi, 17 
Vet. App. 195, 201-02 (2003).  The Board finds, however, 
that, under the limited facts of this case, this procedural 
deficiency is harmless in all respects as explained below.  
See generally Conway v. Principi, 353 F.3d 1369, 1373-74 
(Fed. Cir. 2004).

First, the veteran's application for an earlier effective 
date clearly and categorically states that the sole basis for 
his claim is the fact that he filed his original application 
for service connection on November 20, 1995, and that is the 
effective date which he seeks.  Neither the veteran nor his 
representative has asserted that a claim for service 
connection was filed prior to that date.  Further, neither 
has the veteran nor his representative asserted that there is 
any medical evidence of a diagnosis of an acquired 
psychiatric disorder prior to October 1995, which the veteran 
submitted during the appeal of another claim.  Second, all of 
the evidence relied on by the veteran and his representative 
is of record and in the claim file.  

Cases which turn solely on a legal determination are not 
subject to the VCAA notice requirements.  Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  The Court of Appeals For 
Veterans Claims (Court) also has held that the VCAA does not 
mandate remand where a case is fully developed.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  While mindful of the 
Court's adjuration not to predict what evidentiary 
development may or may not result from a proper VCAA notice, 
see Charles v. Principi, 16 Vet. App. 370 (2002), the actions 
of the veteran and his representative clearly reflect their 
resolve to stand on the evidence already of record.  No 
amount of additional development will change the date on 
which the veteran's claim was received or on which he was 
first diagnosed with PTSD.  As such, this case, in its 
current posture, is one where the issue now is one of law.

Finally, the statement of the case (SOC) provided the veteran 
with all elements of the VCAA notice.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  The 
Board notes the fact that a SOC does not meet the statutory 
criterion of providing the VCAA notice upon receipt of a 
complete or substantively complete application.  Nonetheless, 
the SOC did provide the veteran the substantive content of a 
VCAA notice.  Therefore, the Board may consider the veteran's 
reaction to the notice in the SOC in determining whether the 
failure to provide the VCAA notice has prejudiced him in the 
pursuit of his claim.  As set forth above, neither the 
veteran nor his representative has implied that there is 
additional evidence not of record which might support the 
veteran's claim for an earlier effective date, and they have 
not based any of their arguments on such a theory.  
Therefore, the Board finds that, under the facts of this 
case, the failure to provide the veteran a VCAA notice has 
not prejudiced him.

Factual background

The veteran applied for service connection for major 
depression and PTSD on November 20, 1995.  In a letter dated 
in February 1996, the RO informed the veteran of the 
information needed to support a claim for service connection 
for PTSD.  There is no record in the claim file of this 
letter having been returned as undelivered, and there is no 
record of a response from the veteran.  The only evidence of 
a diagnosis of an acquired psychiatric disorder as of June 
1996 was a diagnosis of major depression.  A June 1996 rating 
decision denied service connection for major depression.  As 
part of the veteran's appeal of that decision, The RO 
received private treatment records in July 1996 which 
reflected the veteran's diagnosis of PTSD on March 29, 1996.

A May 1999 rating decision granted service connection for 
PTSD, effective March 29, 1996.  The veteran did not appeal 
this decision, and it became final.  In September 2001, the 
veteran filed his claim for an earlier effective date for the 
award of service connection for PTSD.  An April 2002 rating 
decision denied the claim.  Parenthetically, the Board notes 
that in the "Decision" portion of the May 1999 rating 
decision, the effective date is incorrectly reflected as 
August 18, 1997.

An October 1995 private Discharge Summary written by M.M.J., 
MD, reflects that the veteran was involuntarily hospitalized 
for verbalizing plans for suicide.  He was diagnosed with 
major depression, recurrent, with psychotic features.  The 
summary does not mention any relationship between the 
veteran's depression and his military service.  The veteran 
was hospitalized again in November 1995 for three days due to 
a less than desirable response to his treatment for 
depression.  Upon his discharge his diagnosis remained major 
depression, recurrent, severe.  The examiner did not mention 
any relationship between the veteran's depression and his 
military service.

In a letter dated March 29, 1996, signed by the veteran's 
private care providers, G.J.F., psychologist, and V.B., MD, 
his diagnoses are reflected as major depression, recurrent 
(melancholic in type), without psychotic features, and PTSD, 
delayed.

Analysis

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).  With regard to 
a claim of entitlement to service connection, the effective 
date of an award of benefits will be the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service.  Otherwise, the effective date will 
be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2003).

There is no dispute as to the date the veteran's claim for 
service connection for PTSD was received.  It is November 20, 
1995.  Therefore, that is the earliest effective date to 
which the veteran might be entitled, and is the one he seeks.  
On the other hand, if entitlement to the benefit which an 
applicant seeks does not arise or accrue until after the date 
a claim is received, then the effective date is the later 
date.  Id.  A thorough review of all of the evidence of 
record shows that the earliest diagnosis of PTSD is March 29, 
1996.  In fact, neither the veteran nor his representative 
avers otherwise.  Thus, it is the later date which controls.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against an earlier effective date for 
service connection.  38 C.F.R. § 3.303 (2003).  Therefore, 
there is no basis on which to grant the veteran the benefit 
he seeks on the basis of benefit of the doubt.  The veteran's 
effective date for service connection for PTSD has been fixed 
in accordance with the applicable law.


ORDER

Entitlement to an effective date earlier than March 29, 1996, 
for grant of service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



